DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 8/3/2022 Claims 1, 3-7, 10, 12-16, 19 are amended. Claims 8, 9, 17 and 18 are original. Claims 2, and 11 are canceled. Claim 20 is new.

Response to Arguments
Applicant’s arguments, see remarks pages 8-9, filed 8/3/2022, with respect to the rejection(s) of claim(s) Cakamakci in view of Broers under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,335,548, Cakmakci et al. (hereinafter Cakmakci) in view of U.S. Patent Application 2015/0205133, Sasaki et al. (hereinafter Sasaki).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is dependent on claim 17.  Claim 18 recites “wherein the beam generator is configured to generate a plurality of pixel beams, wherein each of the pixel beams corresponds to a pixel of the image and wherein the plurality of pixel beams compose the source beam.” Therefore, claim 18 does not constitute a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claim(s) 1, 3-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,335,548, Cakmakci et al. (hereinafter Cakmakci) in view of U.S. Patent Application 2015/0205133, Sasaki et al. (hereinafter Sasaki).

2. 	Regarding Claim 1, Cakmakci discloses A retinal display apparatus for generating an image on a retina of an eye of a user (Col. 8 lines 7-10, Left and right (binocular embodiment) image light (collimated light 135) is generated by collimated light source 105 and scanned across the user's eye 130 via beam steering mechanism 110), wherein the retinal display apparatus is configured to:
 	generate an output beam conveying the image (Fig. 1; abstract; Claim 1 and 16; Col. 8, lines 50-67, Collimated light source 105 generates a 2D array of collimated light pixels and outputs as collimated light 135);
 	provide eye information, which comprises information about an orientation of the eye (fig. 4; col. 4, lines 8-32 and line 60 to col. 5, line 10; claims 4-5, 18-19 and 22; eye tracking camera 120, Fig. 1 determines gazing direction, col.3, lines 13-17; determine gazing direction 405-415); and
 	steer the output beam based on the eye information to direct the output beam to a
pupil of the eye (beam steering mechanism 110, Fig.1. Synchronization controller 115 determines the gazing direction of eye 130 (col.3, lines 13-17), and controls the light source 105 and beam steering mechanism 110 to translate localized subsets 220 and 320 to follow the gazing direction of the user in real-time based on feedback from eye- tracking camera 120; col. 4, line 61 to col. 5, lines 4; Figs. 1,3-5), and
 	However, Cakmakci does not explicitly disclose wherein the retinal display apparatus comprises:
 	a screen for displaying the image on a spatial portion of the screen: and
 	a beam shaper for generating the output beam from the displayed image, wherein the beam shaper comprises an aperture stop defining an aperture, and
 	wherein the retinal display apparatus is configured to adjust the spatial portion of the screen and a position of the aperture based on the eye information.
 	Sasaki teaches wherein the retinal display apparatus ([0033], eyeball 51 of a viewer 50 (the user of the display device 100) comprises:
 	a screen for displaying (image displayer 10) the image on a spatial portion of the screen (Figs. 1-3; [0087], The holder 80 regulates the spatial arrangement between the projector 30 and the eyeball 51 of the viewer 50; Examiner notes that that when the aperture is controlled, it by definition has an impact on the spatial portion of the screen” by virtue of what is displayed or not displayed on the screen. Hence, inherent in the art): and
 	a beam shaper for generating the output beam from the displayed image, wherein the beam shaper comprises an aperture stop defining an aperture ([0031], The light controller 40 adjusts the aperture stop (the opening state) of the light. The state (ON or OFF) of the optical switch is switched at each of the multiple optical elements. Thereby, the size, number, position, etc., of the aperture stop may be adjusted), and
 	wherein the retinal display apparatus is configured to adjust the spatial portion of the screen and a position of the aperture based on the eye information (Fig. 3; [0043], in the display device 100 according to the embodiment, the position of the light that the light controller 40 reflects (or transmits), can be adjusted according to the position of the eye (the eyeball 51) of the viewer 50. For example, the opening state (e.g., the position of the reflected light, etc.) is changed dynamically according to the position of the eye).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam steering mechanism as taught in Cakmaci to incorporate an adjustable aperture stop as taught in Sasaki for the purposes minimizing loss of sight of the image due to eyeball movement or shifting of the head position (Sasaki, [0041]-[0043]).


3. 	Regarding Claim 3, Cakmakci in view of Sasaki discloses The retinal display apparatus of claim 1,	Sasaki teaches wherein the retinal display apparatus is configured to adjust the position of the aperture based on the eye information by displacing the aperture stop ([0031], The light controller 40 adjusts the aperture stop (the opening state) of the light. The state (ON or OFF) of the optical switch is switched at each of the multiple optical elements. Thereby, the size, number, position, etc., of the aperture stop may be adjusted).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam steering mechanism as taught in Cakmaci to incorporate an adjustable aperture stop as taught in Sasaki for the purposes minimizing loss of sight of the image due to eyeball movement or shifting of the head position (Sasaki, [0041]-[0043]).

4. 	Regarding Claim 4, Cakmakci in view of Sasaki discloses The retinal display apparatus of claim 1,
 	Sasaki teaches wherein the aperture stop comprises a plurality of openings ([0042], The viewing zone can be widened by providing the multiple openings. However, shifting that is dependent on the number of openings occurs for the many images), wherein the retinal display apparatus is configured to open a selected opening of the plurality of openings and to close non-selected openings of the of the plurality of openings based on the eye information ([0031], The light controller 40 adjusts the aperture stop (the opening state) of the light. The state (ON or OFF) of the optical switch is switched at each of the multiple optical elements. Thereby, the size, number, position, etc., of the aperture stop may be adjusted).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam steering mechanism as taught in Cakmaci to incorporate an adjustable aperture stop as taught in Sasaki for the purposes minimizing loss of sight of the image due to eyeball movement or shifting of the head position (Sasaki, [0041]-[0043]).

5. 	Regarding Claim 5, Cakmakci in view of Sasaki discloses The retinal display apparatus of claim 1, 
 	Sasaki teaches wherein the retinal display apparatus is configured to position the aperture at one of a plurality of discrete positions based on the eye information ([0031], The light controller 40 adjusts the aperture stop (the opening state) of the light. The state (ON or OFF) of the optical switch is switched at each of the multiple optical elements. Thereby, the size, number, position, etc., of the aperture stop may be adjusted).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam steering mechanism as taught in Cakmaci to incorporate an adjustable aperture stop as taught in Sasaki for the purposes minimizing loss of sight of the image due to eyeball movement or shifting of the head position (Sasaki, [0041]-[0043]).

6. 	Regarding Claim 6, Cakmakci in view of Sasaki discloses The retinal display apparatus of claim 1,	Cakmakci discloses wherein the retinal display apparatus (Fig. 1; display system 100) comprises:
 	a beam generator configured to generate a source beam representing the image (Figs. 1 and 6; collimated light source 105/605);_and
 	a reflective screen configured to reflect the source beam (Fig. 6: micromirror 625; col. 6 lines 47-49, divergent light emitted by a given divergent light source 620 is reflected and collimated by a corresponding micro-mirror 625 of collimator 609.); 
 	wherein the beam shaper for generating the output beam from the reflected source beam (beam steering mechanism 110; Col. 3 lines 19-23, collimated light source 105 may be implemented using one or more divergent light sources (e.g., LEDs, OLEDs, lasers, or otherwise) that are collimated with optics (e.g. reflective), if necessary), and
 	wherein the retinal display apparatus is configured to adjust an orientation of the
beam generator based on the eye information (Figs. 1,3-5; col. 4, line 61 to col. 5, lines 4; beam steering mechanism 110, Fig.1. Synchronization controller 115 determines the gazing direction of eye 130 (col.3, lines 13-17), and controls the light source 105 and beam steering mechanism 110 to translate localized subsets 220 and 320 to foll0w the gazing direction of the user in real-time based on feedback from eye-tracking camera 120).

7. 	Regarding Claim 7, Cakmakci in view of Sasaki discloses The retinal display apparatus of claim 1,	Cakmakci discloses wherein the retinal display apparatus (Fig. 1; display system 100) comprises:
 	a beam generator configured to generate a source beam representing the image (Figs. 1 and 6; collimated light source 105/605); and
 	a reflective screen configured to reflect the source beam (Fig. 6: micromirror 625; col. 6 lines 47-49, divergent light emitted by a given divergent light source 620 is reflected and collimated by a corresponding micro-mirror 625 of collimator 609.);
 	wherein the beam shaper further generates the output beam from the reflected source beam (beam steering mechanism 110), and
 	wherein the retinal display apparatus is configured to adjust an orientation of the reflective screen based on the eye information (Figs. 1,3-5; col. 4, line 61 to col. 5, lines 4; beam steering mechanism 110, Fig.1. Synchronization controller 115 determines the gazing direction of eye 130 (col.3, lines 13-17), and controls the light source 105 and beam steering mechanism 110 to translate localized subsets 220 and 320 to foll0w the gazing direction of the user in real-time based on feedback from eye-tracking camera 120;).

8. 	Regarding Claim 8, Cakmakci in view of Sasaki discloses The retinal display apparatus of claim 6,	Cakmakci discloses wherein the beam generator is configured to generate a plurality of pixel beams, wherein each of the pixel beams corresponds to a pixel of the image and wherein the plurality of pixel beams compose the source beam (Fig. 1; Col. 3 lines 19-23, Col. 7 lines, 47-52, a given divergent light source 620 is reflected and collimated by a corresponding micro-mirror 625 of collimator 609. The reflected and collimated light is directed back towards beam steering mechanism 110 as collimated light 135. Thus, collimated light source 605 is a 2D pixelated light source)

9. 	Regarding Claim 9, Cakmakci in view of Sasaki discloses The retinal display apparatus of claim 7,	Cakmakci discloses wherein the beam generator is configured to generate a plurality of pixel beams, wherein each of the pixel beams corresponds to a pixel of the image and wherein the plurality of pixel beams compose the source beam (Fig. 1; Col. 3 lines 19-23, Col. 7 lines, 47-52, a given divergent light source 620 is reflected and collimated by a corresponding micro-mirror 625 of collimator 609. The reflected and collimated light is directed back towards beam steering mechanism 110 as collimated light 135. Thus, collimated light source 605 is a 2D pixelated light source)

10. 	Regarding Claim 10, Cakmakci discloses A near eye display apparatus comprising one or more retinal display apparatuses, wherein each retinal display apparatus of the one or more retinal display apparatuses are for generating an image on a retina of an eye of a user (Col. 8 lines 7-10, Left and right (binocular embodiment) image light (collimated light 135) is generated by collimated light source 105 and scanned across the user's eye 130 via beam steering mechanism 110) and are configured to:
 	generate an output beam conveying the image (Fig. 1; abstract; Claim 1 and 16; Col. 8, lines 50-67, Collimated light source 105 generates a 2D array of collimated light pixels and outputs as collimated light 135);
 	provide eye information, which comprises information about an orientation of the eye (fig. 4; col. 4, lines 8-32 and line 60 to col. 5, line 10; claims 4-5, 18-19 and 22; eye tracking camera 120, Fig. 1 determines gazing direction, col.3, lines 13-17; determine gazing direction 405-415); and
 	steer the output beam based on the eye information to direct the output beam to a
pupil of the eye (beam steering mechanism 110, Fig.1. Synchronization controller 115 determines the gazing direction of eye 130 (col.3, lines 13-17), and controls the light source 105 and beam steering mechanism 110 to translate localized subsets 220 and 320 to follow the gazing direction of the user in real-time based on feedback from eye- tracking camera 120; col. 4, line 61 to col. 5, lines 4; Figs. 1,3-5), and
 	However, Cakmakci does not explicitly disclose wherein each retinal display apparatus of the one or more retinal display apparatuses comprises:
 	a screen for displaying the image on a spatial portion of the screen; and
 	a beam shaper for generating the output beam from the displayed image, wherein the beam shaper comprises an aperture stop defining an aperture, and wherein the retinal display apparatus is configured to adjust the spatial portion of the screen and a position of the aperture based on the eye information.
 	Sasaki teaches wherein each retinal display apparatus of the one or more retinal display apparatuses ([0033], eyeball 51 of a viewer 50 (the user of the display device 100) comprises:
 	a screen for displaying (image displayer 10) the image on a spatial portion of the screen (Figs. 1-3; [0087], The holder 80 regulates the spatial arrangement between the projector 30 and the eyeball 51 of the viewer 5); and
 	a beam shaper for generating the output beam from the displayed image, wherein the beam shaper comprises an aperture stop defining an aperture ([0031], The light controller 40 adjusts the aperture stop (the opening state) of the light. The state (ON or OFF) of the optical switch is switched at each of the multiple optical elements. Thereby, the size, number, position, etc., of the aperture stop may be adjusted), and
 	wherein the retinal display apparatus is configured to adjust the spatial portion of the screen and a position of the aperture based on the eye information (Fig. 3; [0043], in the display device 100 according to the embodiment, the position of the light that the light controller 40 reflects (or transmits), can be adjusted according to the position of the eye (the eyeball 51) of the viewer 50. For example, the opening state (e.g., the position of the reflected light, etc.) is changed dynamically according to the position of the eye).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam steering mechanism as taught in Cakmaci to incorporate an adjustable aperture stop as taught in Sasaki for the purposes minimizing loss of sight of the image due to eyeball movement or shifting of the head position (Sasaki, [0041]-[0043]).

11. 	Regarding Claim 12, Cakmakci in view of Sasaki discloses The near eye display apparatus of claim 10, wherein each retinal display apparatus of the one or more retinal display apparatuses is configured to adjust the position of the aperture based on the eye information by displacing the aperture stop.
 	Sasaki teaches wherein each retinal display apparatus of the one or more retinal display apparatuses is configured to adjust the position of the aperture based on the eye information by displacing the aperture stop ([0031], The light controller 40 adjusts the aperture stop (the opening state) of the light. The state (ON or OFF) of the optical switch is switched at each of the multiple optical elements. Thereby, the size, number, position, etc., of the aperture stop may be adjusted).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam steering mechanism as taught in Cakmaci to incorporate an adjustable aperture stop as taught in Sasaki for the purposes minimizing loss of sight of the image due to eyeball movement or shifting of the head position (Sasaki, [0041]-[0043]).

12. 	Regarding Claim 13, Cakmakci in view of Sasaki discloses The near eye display apparatus of claim 10,	
 	Sasaki teaches wherein the aperture stop comprises a plurality of openings ([0042], The viewing zone can be widened by providing the multiple openings. However, shifting that is dependent on the number of openings occurs for the many images), wherein the retinal display apparatus is configured to open a selected opening of the plurality of openings and to close non-selected openings of the of the plurality of openings based on the eye information ([0031], The light controller 40 adjusts the aperture stop (the opening state) of the light. The state (ON or OFF) of the optical switch is switched at each of the multiple optical elements. Thereby, the size, number, position, etc., of the aperture stop may be adjusted).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam steering mechanism as taught in Cakmaci to incorporate an adjustable aperture stop as taught in Sasaki for the purposes minimizing loss of sight of the image due to eyeball movement or shifting of the head position (Sasaki, [0041]-[0043]).

13. 	Regarding Claim 14, Cakmakci in view of Sasaki discloses The near eye display apparatus of claim 10, 
 	Sasaki teaches wherein each retinal display apparatus of the one or more retinal display apparatuses is configured to position the aperture at one of a plurality of discrete positions based on the eye information. ([0031], The light controller 40 adjusts the aperture stop (the opening state) of the light. The state (ON or OFF) of the optical switch is switched at each of the multiple optical elements. Thereby, the size, number, position, etc., of the aperture stop may be adjusted).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam steering mechanism as taught in Cakmaci to incorporate an adjustable aperture stop as taught in Sasaki for the purposes minimizing loss of sight of the image due to eyeball movement or shifting of the head position (Sasaki, [0041]-[0043]).

14. 	Regarding Claim 15, Cakmakci in view of Sasaki discloses The near eye display apparatus of claim 10, 
 	Cakmakci discloses wherein each retinal display apparatus of the one or more retinal display apparatuses (Fig. 1; display system 100) comprises:
 	a beam generator configured to generate a source beam representing the image (Figs. 1 and 6; collimated light source 105/605); and
 	a reflective screen configured to reflect the source beam (Fig. 6: micromirror 625; col. 6 lines 47-49, divergent light emitted by a given divergent light source 620 is reflected and collimated by a corresponding micro-mirror 625 of collimator 609.); 
 	wherein the beam shaper further generates the output beam from the reflected source beam (beam steering mechanism 110; Col. 3 lines 19-23, collimated light source 105 may be implemented using one or more divergent light sources (e.g., LEDs, OLEDs, lasers, or otherwise) that are collimated with optics (e.g. reflective), if necessary), and
 	wherein the retinal display apparatus is configured to adjust an orientation of the
beam generator based on the eye information (Figs. 1,3-5; col. 4, line 61 to col. 5, lines 4; beam steering mechanism 110, Fig.1. Synchronization controller 115 determines the gazing direction of eye 130 (col.3, lines 13-17), and controls the light source 105 and beam steering mechanism 110 to translate localized subsets 220 and 320 to foll0w the gazing direction of the user in real-time based on feedback from eye-tracking camera 120).


15. 	Regarding Claim 16, Cakmakci in view of Sasaki discloses The near eye display apparatus of claim 10, 
 	Cakmakci discloses wherein each retinal display apparatus of the one or more retinal display apparatuses (Fig. 1; display system 100) comprises:
 	a beam generator configured to generate a source beam representing the image (Figs. 1 and 6; collimated light source 105/605); and
 	a reflective screen configured to reflect the source beam (Fig. 6: micromirror 625; col. 6 lines 47-49, divergent light emitted by a given divergent light source 620 is reflected and collimated by a corresponding micro-mirror 625 of collimator 609.);
 	wherein the beam shaper further generates the output beam from the reflected source beam (beam steering mechanism 110), and
 	wherein the retinal display apparatus is configured to adjust an orientation of the reflective screen based on the eye information (Figs. 1,3-5; col. 4, line 61 to col. 5, lines 4; beam steering mechanism 110, Fig.1. Synchronization controller 115 determines the gazing direction of eye 130 (col.3, lines 13-17), and controls the light source 105 and beam steering mechanism 110 to translate localized subsets 220 and 320 to foll0w the gazing direction of the user in real-time based on feedback from eye-tracking camera 120;).

16. 	Regarding Claim 17, Cakmakci in view of Sasaki discloses The near eye display apparatus of claim 16, 
 	Cakmakci discloses wherein the beam generator is configured to generate a plurality of pixel beams, wherein each of the pixel beams corresponds to a pixel of the image and wherein the plurality of pixel beams compose the source beam (Fig. 1; Col. 3 lines 19-23, Col. 7 lines, 47-52, a given divergent light source 620 is reflected and collimated by a corresponding micro-mirror 625 of collimator 609. The reflected and collimated light is directed back towards beam steering mechanism 110 as collimated light 135. Thus, collimated light source 605 is a 2D pixelated light source)

17. 	Regarding Claim 18, Cakmakci in view of Sasaki discloses The near eye display apparatus of claim 17,	
Cakmakci discloses wherein the beam generator is configured to generate a plurality of pixel beams, wherein each of the pixel beams corresponds to a pixel of the image and wherein the plurality of pixel beams compose the source beam (Fig. 1; Col. 3 lines 19-23, Col. 7 lines, 47-52, a given divergent light source 620 is reflected and collimated by a corresponding micro-mirror 625 of collimator 609. The reflected and collimated light is directed back towards beam steering mechanism 110 as collimated light 135. Thus, collimated light source 605 is a 2D pixelated light source)

18. 	Claim 19 is the method claim, rejected with respect to the same limitation rejected in the apparatus claims 1 and 10.

19. 	Claim 20 is the method claim, rejected with respect to the same limitation rejected in the apparatus claims 3 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422